


Exhibit 10.2 [cfsbancorpform8k123107_.htm]
 
 
 
AGREEMENT
 
This Agreement is entered into by and between Citizens Financial Bank and CFS
Bancorp, Inc., both located at 707 Ridge Road, Munster, Indiana (collectively,
“Employer”) and Thomas L. Darovic ("Employee").
 
WHEREAS, the parties previously entered into those certain employment agreements
dated July 1, 2006 (collectively, the “Employment Agreements”);
 
WHEREAS, the Employer, by notice given to Employee prior to the date hereof in
accordance with the terms of Employment Agreements, has determined to terminate
Employee’s employment with Employer for reasons other than for Cause (and not
due to Disability); and
 
WHEREAS, the parties desire to enter into this Agreement regarding the
termination of his employment with the Employer.
 
NOW, THEREFORE, in consideration of the mutual promises, the receipt and
adequacy of which are acknowledged, the parties agree as follows:
 
1.  Termination of Employment.  Employee’s last day of employment with Employer
shall be January 31, 2008 (“Termination Date”), which is more than 30 days
following the date notice was given to Employee.  Employee hereby resigns from
all offices, directorships and trusteeships effective the termination of his
employment and acknowledges that, in connection therewith.
 
2.  Separation Payments and Benefits.  Upon Employee’s execution and delivery to
Employer of a general release of all claims against Employer and others on or
within 15 days after the Termination Date, in the form set forth as Exhibit A
hereto, which general release is not revoked, Employee shall be entitled to the
following payments and benefits:
 
A. Pay Employee an aggregate cash sum of $196,449, which shall be payable
one-half on the first regular payroll date day following the effective date of
the general release and the second one-half on the first regular payroll date in
January, 2009.
 
B. Maintain and provide to Employee, at no cost to Employee, until the first
anniversary of the Termination Date participation in the following employee
benefit plans in which he participated on the Termination Date: health and
dental benefits on the same terms as active employees as in effect on the
Termination Date; provided, (i) such health and dental benefits shall be
concurrent with Employee’s continuation rights under the Consolidated Omnibus
Reconciliation Act of 1985, as amended (“COBRA”); (ii) if Employer during such
one-year period shall terminate or materially reduce any such health and dental
benefits offered to active employees, Employer shall arrange to provide Employee
substantially similar benefits for the unexpired portion of the one-year period
as provided prior to such termination or material reduction; and (iii) clause
(ii) notwithstanding, Employer shall discontinue such benefits to Employee
during the one-year benefit period to the extent that Employee is entitled to
substantially similar benefits in connection with full-time employment with a
subsequent employer or otherwise.
 
C. On the date of the first installment payment under paragraph 2(A) hereof,
Employer shall pay to Employee a cash lump sum of $6,316.  This amount is paid
to Employee in lieu of continuing benefits for one year following the
Termination Date, and which amount
 
 

--------------------------------------------------------------------------------


represents the premium required to continue group life insurance and group
long-term disability insurance benefits for such period, because Employer
is prohibited from providing such benefits on a post-employment basis under the
terms of the Employer’s applicable benefit plans and underlying group insurance
contracts.  Employer shall assist and cooperate with Employee in obtaining a
conversion and assignment of such life insurance and long-term disability
insurance contracts to Employee from the insurer.
 
D. On the date of the first installment payment under paragraph 2(A) hereof,
Employer shall pay to Employee a cash lump sum of $12,500, which but for this
Agreement would not be payable to Employee.  Employee acknowledges that he will
forfeit all unvested restricted stock and other unvested long-term incentives on
the Termination Date, and all vested stock options will be exercisable following
the Termination Date, as provided under the terms of the applicable incentive
plans and award agreements thereunder.
 
E. Notwithstanding Employee’s termination of employment prior to the date 2007
annual bonuses are payable, Employee shall be entitled to receive a bonus for
fiscal year 2007 to the extent earned based on performance and otherwise payable
in accordance with the terms of the executive annual incentive plan which (but
for this Agreement otherwise would not be payable to Employee) shall be payable
when bonuses are payable to senior executives of Employer.
 
F. The payments and benefits provided to Employee under this paragraph 2 shall
be subject to standard tax withholding and other applicable deductions.
 
3.  Return of Property.  Employee covenants that he has returned all of
Employer’s property, which he has in his possession,  including, but not limited
to, all customer lists, be they electronic and/or hard copies, the
Employer-owned automobile, and any other Employer-owned computer equipment, cell
phone, wireless e-mail equipment and other Employer-owned equipment in his
possession or control.
 
4.  No Admission of Wrongdoing.  Employee agrees neither this Agreement nor the
furnishing of the consideration for the release under paragraph 3 shall be
deemed or construed at any time for any purpose as an admission by Employer of
any liability or unlawful conduct of any kind.
 
5.  Confidentiality; Trade Secrets; Nonsolicitation.
 
A. Employee acknowledges the continuing applicability of his covenant under
Section 3(d) of each Employment Agreement and further agrees to maintain as
confidential any and all information or knowledge concerning Employer’s business
and its customers that is not generally known in the banking industry. Employee
also agrees to keep the existence of and the terms and conditions of this
Agreement confidential, and that Employee as well as Employee’s heirs,
executors, administrators and agents, will not directly or indirectly disclose
them to any person, firm or entity.
 
B. Section 3(e)(iv) of the Employment Agreement shall apply as if Employee’s
employment voluntarily terminated without Good Reason; provided, Section
3(e)(iv) of the Employment Agreement is deemed amended to also include a
restriction that Employee not directly or indirectly hire any person who is in
the employ of the Employer on the date hereof.
 
6.  No Disparagement.  Employee agrees not to engage in any direct or indirect
conduct or communications, written or oral, which may in any way be deemed to be
disparaging of Employer.
 
7.  Remedies.  In addition to all remedies available to Employer hereunder and
under the Employment Agreement, which are reserved hereby, Employee shall
forfeit all unpaid amounts and
2

--------------------------------------------------------------------------------


 
benefits provided under paragraph 2 if he shall breach either covenant set forth
in paragraphs 3, 5 or 6 hereof.
 
8.  Amendment.  This Agreement may not be modified, altered or changed except
upon express written consent of both parties wherein specific reference is made
to this Agreement.
 
9.  Entire Agreement.  This Agreement sets forth the entire agreement between
the parties hereto and fully supersedes any prior agreements or understandings
between the parties including, without limitation, the Employment
Agreements.  Employee acknowledges Employee has not relied on any
representations, promises, or agreements of any kind made to Employee in
connection with Employee’s decision to enter this Agreement.
 
10.  Binding Agreement.  This Agreement shall be binding on all of the parties
and their respective successors, heirs, legal representatives and assigns
(without regard for its conflict of laws principles).
 
11.  Governing Law.  This Agreement shall be construed in accordance with the
laws of the State of Indiana.
 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the later date set forth below:
 
CFS BANCORP, INC.
 
BY: /s/ Thomas F. Prisby                              
       Thomas F. Prisby
 
 
 
CITIZENS FINANCIAL BANK, Employer
 
BY: /s/ Thomas F. Prisby                                
       Thomas F. Prisby
 
DATE: December 18, 2007                            
 
 
 
HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO RECEIVE THE SUMS AND BENEFITS SET
FORTH HEREIN, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS
INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST EMPLOYER.  EMPLOYEE HAS READ THIS AGREEMENT AND
UNDERSTANDS THAT ITS TERMS ARE LEGALLY ENFORCEABLE.  EMPLOYEE HAS HAD THE
OPPORTUNITY TO NEGOTIATE WITH EMPLOYER REGARDING THIS AGREEMENT, AND HAS HAD THE
OPPORTUNITY TO CONFER WITH AN ATTORNEY FOR ASSISTANCE AND ADVICE.  EMPLOYEE HAS
ENTERED INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.
 

      /s/ Thomas L. Darovic            
Thomas L. Darovic
 
DATE: December 31, 2007                       
 
 
3

--------------------------------------------------------------------------------





 
EXHIBIT A1
 
GENERAL RELEASE OF ALL CLAIMS
 
This General Release of All Claims (“Release”) is made in consideration of
severance payments and other benefits provided to the undersigned employee
(“Employee”) under that certain Agreement with Citizens Financial Bank and CFS
Bancorp, Inc. (collectively and each separately, “Employer”), dated December 31,
2007 (“Agreement”).  All capitalized terms not defined herein have the meaning
set forth in the Agreement.
 
(A) For and in consideration for the payments and benefits provided under
paragraph 2 of the Agreement, Employee, on his own behalf and on behalf of his
heirs, executors, administrators, successors and assigns (collectively, the
“Releasing Parties”), knowingly and voluntarily releases and forever discharges
Employer and Employer’s affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees. attorneys and agents (collectively, the “Released
Parties”), from any and all claims, causes of action, demands, fees and
liabilities of any kind whatsoever, whether known or unknown, against the
Released Parties, the Releasing Parties has, has ever had or may have as of the
date of execution of this Agreement, including, but not limited to, any alleged
violation of the National Labor Relations Act, as amended; Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
the Employee Retirement Income Security Act of 1974, as amended; the Immigration
Reform and Control Act, as amended; the Americans with Disabilities Act of 1990,
as amended; the Age Discrimination in Employment Act of 1967, as amended; the
Older Workers Benefit Protection Act of 1990; the Worker Adjustment and
Retraining Notification Act, as amended; the Occupational Safety and Health Act,
as amended; the Family and Medical Leave Act of 1993; Illinois Human Rights Act;
any other federal, state or local civil or human rights laws or any other local,
state or federal law, regulation or ordinance; any public policy, contract,
tort, and common law; and any allegation for costs, fees, or other expenses
including attorneys’ fees incurred in these matters.
 
(B) Notwithstanding anything herein to the contrary, the sole matters to which
the above release of claims does not apply are Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
Employee was entitled immediately prior to the Termination Date with regard to
Employee’s service as an officer and director of Employer and Employee’s rights
under any tax-qualified pension and claims for accrued vested benefits under any
other employee benefit plan, policy or arrangement maintained by Employer or
under COBRA.
 
(C) The Releasing Parties waive the Releasing Parties’ right to file any charge
or complaint against the Released Parties arising out of Employee’s employment
with or separation from Employer before any federal, state or local court or any
state or local administrative agency, except where such waivers are prohibited
by law.  The release under this Release shall not prevent the Releasing Parties
from filing a charge with the Equal Employment Opportunity Commission, any other
federal government agency, and/or any government agency concerning claims of
discrimination, although the Releasing Parties waive the Employee’s right to
recover any damages or other relief in any claim or suit brought by or through
the Equal Employment Opportunity Commission or any other state or local agency
on behalf of the Releasing Parties under the Age Discrimination in Employment
Act, Title VII of the Civil Rights Act of 1964 as amended, the Americans with
Disabilities Act, or any other federal or state discrimination law, except where
such waivers are prohibited by law.
 
(D) Employee affirms he has not filed, has not caused to be filed, and is not
presently a party to, any claim, complaint, or action against any of the
Released Parties in any forum or form. Employee
______________________________
1 This Release will be executed between January 31 and February 15, 2008.
 
 
4

--------------------------------------------------------------------------------


 
further affirms that he has been paid and/or has received all compensation,
wages, bonuses, commissions, and/or benefits to which Employee may be entitled
and no other compensation, wages, bonuses, commissions and/or benefits are due
to Employee, except as provided in paragraph 2 of the Agreement.  Employee also
affirms he has no known workplace injury.
 
(E) Employee has been advised that he had up to twenty-one (21) calendar days,
from the date on which the Agreement was first tendered to Employee, to review
the Agreement, which included this Release as a Exhibit A thereto, and has been
advised in writing to consult with an attorney prior to execution of the
Agreement and this Release.  Employee agrees any modifications, material or
otherwise, made to the Agreement prior to or after its execution do not restart
or affect in any manner the original twenty-one (21) calendar day consideration
period.
 
(F) Employee may revoke this Release for a period of seven (7) calendar days
following the day Employee executes and delivers this Release to Employer.  Any
revocation within this period shall be submitted, in writing, to Employer and
state, “I hereby revoke my acceptance of our Agreement.”  The revocation shall
be personally delivered to Employer’s Chief Executive Officer, or his designee,
or mailed to Employer, Attention to such individual, addressed to Employer’s
headquarters offices, postage prepaid, and postmarked within seven (7) calendar
days of execution of this Agreement.  This Release and all payments and benefits
to which Employee shall become entitled under paragraph 2 of the Agreement shall
become effective and enforceable on the first (1st) day following the expiration
of the seven (7)-day revocation period in which this Release is not revoked.  If
the last day of the revocation period is a Saturday, Sunday, or legal holiday in
Indiana, then the seven (7)-day revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.
 
(G) This Release shall be governed by the internal laws (and not the choice of
laws) of the State of Indiana, except for the application of pre-emptive Federal
law.
 
PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
 
 
 
 
Date: ______________,
2008                                     ____________________________________
Thomas L. Darovic
 



--------------------------------------------------------------------------------

 


5

--------------------------------------------------------------------------------


